DETAILED ACTION
Drawings
Upon further consideration in view of applicant’s amendments to the claims, the previous drawing objections are hereby withdrawn and the drawings filed on December 24, 2020 are approved by the examiner for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 20, the phrase “the raised area” does not have a proper antecedent basis [it is noted that Claim 20 is dependent upon Claim 18].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2012223543 in view of Sacomani et al., [US 4,010,736] or Chow et al., [US2016/0123655].  DE`543 teaches of a refrigerator (1), comprising: a housing (2) defining an interior compartment with an open side (fig. 1); a door (5) rotatably coupled with the housing and selectively closing at least a portion of the open side, the door including a liner (10) defining an outer attachment surface (viewed as the exposed surface as seen by a user) and an opposite inner surface (viewed as the surface facing the inside of the door), the door including a plurality of first magnetic components (21’s) adjacent an interior surface (viewed as either of the surfaces previously defined), the attachment surface including a plurality of predetermined attachment locations (note fig. 2); and a storage component (23, 24) defining a mounting surface (surface connected to the door) having an area smaller than the attachment surface (note figs. 2 & 4), the storage component including a second magnetic component (22) selectively releasably attachable to the liner at a selected one of the predetermined attachment locations by mutual attraction between the first magnetic component corresponding with the selected one of the predetermined attachment locations and the second magnetic component (figs. 2 & 4).  DE`543 teaches applicant’s basic inventive claimed refrigerator as outlined above, but does not show the plurality of attachment locations as including indicia along the attachment surface.  As to this aspect, both Sacomani and Chow are cited as evidence references for the known use of indicia being associated with a component of a household appliance.  Sacomani discloses the use of indicia (50) applied to a flange on a liner of a food warmer where the indicia corresponds to notches along the flange; while Chow discloses the use of indicia (graphical indicia – [0082]) along a liner cover of a refrigerator door.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DE`543 so as to utilize indicia along corresponding locations of a surface in view of the teachings of both Sacomani and Chow because this arrangement would enhance the versatility of DE`543’s device by providing an identifying means whereby components associated with a location on the door can be readily and easily identified, such as for assembly or use purposes.  Regarding Claim 2, as modified, the storage component can be a first storage component of a plurality of storage components (plural shown), where each of the plurality of storage components including a respective second magnetic component and selectively releasably attachable to the liner at further selected ones of the predetermined attachment locations by mutual attraction between the first magnetic component corresponding with the respective selected ones of the predetermined attachment locations and the second magnetic components (the storage component can be repositioned along any of the plural mutual attraction locations - note fig. 2).  Regarding Claim 3, as modified, the plurality of attachment areas are present along the liner in a first number (fig. 2); and the plurality of storage components are present in a second number (fig. 2) that is less than the first number (the point being that there are more attachment areas than storage components).  Regarding Claim 5, as modified, the mounting surface of the storage bin defines a first profile (flat profile for instance); and the indicia includes an outlined area generally corresponding with the first profile (flat profile placed upon the first profile).  Regarding Claim 6, as modified, the indicia can be viewed as being defined by raised attachment areas of the attachment surface of the liner (i.e., a layer or graphic indicia can be deemed a raised area when applied to a flat surface of a substrate).  As to Claims 9-11, 13-14, 18 & 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections, and therefore a redundant mapping of the features is superfluous. 
Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2012223543 in view of Sacomani et al., [US 4,010,736] or Chow et al., [US2016/0123655] and further in view of Seo et al., [US 2013/0104590].  DE`543 teaches that the storage component can be a door rack, but does not show a storage bin as prescribed by applicant.  As to this aspect, Seo shows the use of a storage bin (300) being attached to an inner liner of a door (20) attached to a refrigerator (10) in an analogous art, where the bin includes a lower surface, at least four side walls extending from the lower surface and defining an interior space and an open top side (see figs. 7 & 9 for instance).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify or replace the door rack with a door bin in view of Seo’s teaching because this arrangement would provide DE`543 with an alternative storage option that would define a walled container for safely retaining small or loose items while still being removable.  As modified, the mounting surface can be defined as the rear wall of the at least four side walls where the magnetic coupling resides.  

Allowable Subject Matter
Claims 7-8, 15-17 & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  Upon review, it appears that the thrust of applicant’s arguments relate to the application of indicia onto the attachment surface of the door in order to indicate attachment locations.  In response, the examiner has relied upon evidence references that show that indicia applied to a substrate can convey information about the substrate upon which they are present.  The point being that where indicia is not functionally related in a new or unobvious way to the substrate upon which it is located, the indicia will not distinguish the invention from the prior art in terms of patentability.  While the indicia must be considered, it may not be entitled to patentable weight.  The position being taken that the indicia in the instant application does not establish any new or unobvious functional relationship to the substrate upon which it is located, and merely serves to indicate a location.  Sacomani, for instance, utilizes indicia (50) upon a surface in much the same manner in order to indicate and distinguish a location (port) from plural locations along the substrate’s surface.  The incorporation of indicia applied to a surface in order to identify one location from a different location is therefore not new or unobvious to the substrate upon which it is located.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ. 2d at 1396.  
Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOH
May 26, 2022


/James O Hansen/Primary Examiner, Art Unit 3637